     Case: 4:19-cv-00451-RLW Doc. #: 1 Filed: 03/14/19 Page: 1 of 8 PageID #: 1




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE EASTERN DISTRICT OF MISSOURI
                                       EASTERN DIVISION


CONSTRUCTION INDUSTRY LABORERS                             )
PENSION FUND, a Trust Fund,                                )
                                                           )
           and                                             )
                                                           )
PATRICK PRYOR and STEVE SCHRIMPF,                          )
TRUSTEES OF THE CONSTRUCTION INDUSTRY                      )
LABORERS PENSION FUND,                                     )
                                                           )
           and                                             )
                                                           )
CONSTRUCTION INDUSTRY LABORERS                             )
WELFARE FUND, a Trust Fund,                                )   No.
                                                           )
           and                                             )
                                                           )
PATRICK PRYOR and STEVEN GLENN                             )
TRUSTEES OF THE CONSTRUCTION                               )
INDUSTRY LABORERS WELFARE FUND,                            )
                                                           )
                                      Plaintiffs,          )
                                                           )
           vs.                                             )
                                                           )
ST. CHARLES COUNTY PIPING, INC.                            )
[SERVE:    Joel D. Brett                                   )
           REGISTERED AGENT                                )
           211 North Third Street                          )
           St. Charles, MO 63301]                          )
                                                           )
                                      Defendant.           )


                                        COMPLAINT

                                              COUNT I


           Come now Plaintiffs, Construction Industry Laborers Pension Fund, a Trust Fund, and

Patrick Pryor and Steve Schrimpf, duly appointed and acting Trustees of the Construction Industry

Laborers Pension Fund who are authorized to maintain this action on behalf of the Pension Fund

{00378662;CILE19-172;MJ }
     Case: 4:19-cv-00451-RLW Doc. #: 1 Filed: 03/14/19 Page: 2 of 8 PageID #: 2




and all the Trustees of the Construction Industry Laborers Pension Fund, and, for their cause of

action under Count I against Defendant, state:

           1.          This action arises under and jurisdiction is founded on Section 502 and Section 515

of the Employee Retirement Income Security Act (hereinafter referred to as "ERISA"),

29 U.S.C. 1132 and 29 U.S.C. 1145.

           2.          Plaintiffs, Patrick Pryor and Steve Schrimpf are duly appointed and acting Trustees

of the Construction Industry Laborers Pension Fund who are authorized to maintain this action on

behalf of the Pension Fund and all the Trustees of the Construction Industry Laborers Pension

Fund; Plaintiff, Construction Industry Laborers Pension Fund (hereinafter referred to as "Plaintiff

Fund"), is a trust fund existing and established pursuant to the Labor Management Relations Act,

as amended, Section 302, 29 U.S.C. 186; that said Plaintiff Fund is an employee benefit plan

within the meaning of Section 3 of ERISA, 29 U.S.C. 1003.

           3.          Said Plaintiff Fund was established on October 1, 1964, pursuant to the collective

bargaining agreement entered into between the Heavy Constructors Association of the Greater

Kansas City Area and the Western Missouri and Kansas Laborers District Council of the Laborers

International Union of North America, AFL-CIO; that the Trust Agreement establishing the Plaintiff

Fund was amended and revised effective January 1, 1976.

           4.          Plaintiffs have served the Secretary of the Treasury and the Secretary of Labor with

copies of the within Complaint as required by Section 502(h) of ERISA, 29 U.S.C. §1132(h) by

depositing copies of said Complaint in the United States mail, certified mail, addressed to said

Secretary of the Treasury and said Secretary of Labor on or about the date of the filing of the

Complaint.

           5.          Defendant is a Missouri Corporation doing business in the State of Missouri;

particularly in the Eastern District of Missouri; that Defendant at all times material herein employed

Laborers performing work covered by the collective bargaining agreements herein mentioned.


{00378662;CILE19-172;MJ }
                                                        2
     Case: 4:19-cv-00451-RLW Doc. #: 1 Filed: 03/14/19 Page: 3 of 8 PageID #: 3




           6.          Defendant’s principal place of business is 10 E. Pearce Blvd, Wentzville, St.

Charles County, Missouri, and therefore venue is proper in this district and division.

           7.          In the ordinary course of business, Defendant annually engages in substantial dollar

volume in business with persons, firms and corporations which are engaged in businesses

affecting commerce within the meaning of the Labor Management Relations Act, as amended,

29 U.S.C. §151, and 29 U.S.C. §185.

           8.          At all times material herein, Defendant was bound by the terms and conditions of

collective bargaining agreements then in effect and that would subsequently be in effect between

the Site Improvement Association and the Eastern Missouri Laborers District Council and its

affiliated Laborers Local Union No. 660; that Defendant is thereby bound by all collective

bargaining agreements between said parties in effect on said date and subsequent thereto.

           9.          Laborer employees of the Defendant were employed under the terms of the

applicable collective bargaining agreements under the terms of which Defendant agreed, among

other things, to pay and contribute to Plaintiff Fund various sums per hour for each employee

covered by and subject to said agreements and submit written reports within twenty days after the

last day of the preceding month for the hours worked during said preceding month.

           10.         Defendant is required by Section 209 of ERISA, 29 U.S.C. §1059, to maintain

records with respect to each employee sufficient to determine the benefits due or which may

become due to such employees.

           11.         Under the agreements hereinabove mentioned, Defendant likewise agreed, among

other things, to be bound by the terms and provisions of the Trust Agreement, as amended, under

which the said Plaintiff Fund is administered and to allow an official agent of the Board of Trustees

of said Plaintiff Fund, upon request, during regular business hours, to inspect and make copies of

any and all records of Defendant pertaining to compensation paid to employees, hours worked by

employees, monies withheld from employees for taxes paid on account of employees and other


{00378662;CILE19-172;MJ }
                                                        3
   Case: 4:19-cv-00451-RLW Doc. #: 1 Filed: 03/14/19 Page: 4 of 8 PageID #: 4




records relevant to and of assistance in determining whether Defendant's obligations under said

agreements to make payments to said Plaintiff Fund have been faithfully performed.

       12.     Defendant has failed and refused to submit correct remittance reports and correct

contributions to Plaintiffs from January 1, 2015, to date, and Plaintiffs are unable to determine the

total amount of contributions owed by Defendant without an accounting of the books and records of

Defendant covering the period January 1, 2015, to date.

       13.     Demand has been made by said Plaintiffs to examine, inspect and audit

Defendant's books and records from January 1, 2015, to date for the purposes of determining the

amount of contributions which should have been paid to said Plaintiff Fund during said period, but

Defendant has refused to allow Plaintiffs to make said examination, inspection and audit as

provided for by the agreements hereinabove mentioned.

       14.     The collective bargaining agreements and Trust Agreement, as amended, and

hereinabove mentioned likewise provide that, if payment of sums due said Plaintiff Fund therein

mentioned are made later than the time required, the Board of Trustees may impose on the

employer liquidated damages, interest, audit costs, and reasonable attorneys' fees and Court costs

incurred to enforce payments from an employer in default.

       15.     The collective bargaining agreements and Trust Agreement, as amended, further

provide that the Board of Trustees may require the employer to put up cash deposits in advance of

work and/or to enter into an escrow arrangement with the Plaintiff Fund or post a corporate bond

guaranteeing performance under the Trust Agreement, as amended.

       16.     Plaintiffs are without an adequate remedy at law and will suffer immediate,

continuing and irreparable injury, loss and damage unless Defendant is ordered to specifically

perform all obligations on Defendant's part required to be performed under the collective bargaining

agreements and Trust Agreements, as amended, and herein referred to.

       17.     Defendant is required by Section 515 of ERISA, 29 U.S.C. §1145, to make fringe

benefit contributions to Plaintiffs pursuant to and in accordance with the terms and conditions of the
{00378662;CILE19-172;MJ }
                                                    4
     Case: 4:19-cv-00451-RLW Doc. #: 1 Filed: 03/14/19 Page: 5 of 8 PageID #: 5




aforesaid collective bargaining agreements and Trust Agreement, as amended; and this action is

brought by Plaintiff Trustees for and on behalf of Plaintiff Fund to enforce said Defendant's

obligations under Section 515 of ERISA.

           18.         That pursuant to Section 502(g)(2) of ERISA, 29 U.S.C. §1132(g)(2), Plaintiffs are

entitled to a mandatory award of unpaid fringe benefit contributions; interest on said unpaid fringe

benefit contributions as provided for in the aforesaid Trust Agreement, as amended; liquidated

damages as provided for in the aforesaid Trust Agreement, as amended; reasonable attorneys'

fees; and their cost of this action.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.          An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from January 1, 2015, to date; and

           B.          For judgment against Defendant in a sum equal to the number of hours found by

said accounting to have been worked and/or paid to employees covered by said agreements times

the hourly amounts due under said agreements; and

           C.          For judgment against Defendant for liquidated damages; and

           D.          For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.          For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.          For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and

           G.          For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and


{00378662;CILE19-172;MJ }
                                                       5
     Case: 4:19-cv-00451-RLW Doc. #: 1 Filed: 03/14/19 Page: 6 of 8 PageID #: 6




           H.          For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. §1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           I.          For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.          For judgment against Defendant for costs incurred in this action; and

           K.          For such other relief as the Court may deem appropriate.



                                                    COUNT II

           Come now Plaintiffs, Construction Industry Laborers Welfare Fund, a Trust Fund, and

Patrick Pryor and Steven C. Glenn, duly appointed and acting Trustees of the Construction

Industry Laborers Welfare Fund who are authorized to maintain this action on behalf of the Welfare

Fund and all the Trustees of the Construction Industry Laborers Welfare Fund, and, for their cause

of action under Count II against Defendant, state:

           1.          Plaintiffs, Patrick Pryor and Steven C. Glenn, are duly appointed and acting

Trustees of the Construction Industry Laborers Welfare Fund who are authorized to maintain this

action on behalf of the Welfare Fund and all the Trustees of the Construction Industry Laborers

Welfare Fund; Plaintiff Construction Industry Laborers Welfare Fund (hereinafter referred to as

"Plaintiff Fund") is a trust fund existing and established pursuant to the Labor Management

Relations Act, as amended, Section 302, 29 U.S.C. §186; that said Plaintiff Fund is an employee

benefit plan within the meaning of Section 3 of ERISA, 29 U.S.C. §1002.

           2.          Said Plaintiff Fund was established on April 1, 1972, pursuant to the collective

bargaining agreement between the Associated General Contractors of Missouri and the Eastern

Missouri Laborers Council and the Western Missouri and Kansas Laborers District Council of the


{00378662;CILE19-172;MJ }
                                                        6
     Case: 4:19-cv-00451-RLW Doc. #: 1 Filed: 03/14/19 Page: 7 of 8 PageID #: 7




Laborers International Union of North America, AFL-CIO; that the Trust Agreement establishing the

Plaintiff Fund was amended and revised effective January 1, 1976.

           3.          Plaintiffs hereby incorporate, adopt and make part hereof all of the allegations of

Paragraphs One (1), Four (4), Five (5), Six (6), Seven (7), Eight (8), Nine (9), Ten (10), Eleven

(11), Twelve (12), Fourteen (14), Fifteen (15), Sixteen (16), Seventeen (17) and Eighteen (18), of

Count I of the within Complaint.

           4.          Demand has been made by said Plaintiffs to examine, inspect and audit

Defendant's books and records from January 1, 2015, to date for the purposes of determining the

amount of contributions which should have been paid to said Plaintiff Fund during said period, but

Defendant has refused to allow Plaintiffs to make said examination, inspection and audit as

provided for by the agreements hereinabove mentioned.

           WHEREFORE, Plaintiffs pray for the following Orders, Judgments and Decrees:

           A.          An Order directing that an accounting be made of Defendant's books and records to

determine the total number of hours worked and/or paid to employees covered by the aforesaid

collective bargaining agreements from January 1, 2015, to date; and

           B.          For judgment against Defendant in a sum equal to the number of hours found by

said accounting to have been worked and/or paid to employees covered by said agreements times

the hourly amounts due under said agreements; and

           C.          For judgment against Defendant for liquidated damages; and

           D.          For judgment against Defendant for interest on the unpaid fringe benefit

contributions; and

           E.          For judgment against Defendant for reasonable attorneys' fees incurred in the

prosecution of this cause; and

           F.          For judgment against Defendant for audit costs incurred in the prosecution of this

cause; and


{00378662;CILE19-172;MJ }
                                                        7
     Case: 4:19-cv-00451-RLW Doc. #: 1 Filed: 03/14/19 Page: 8 of 8 PageID #: 8




           G.          For an Order requiring Defendant to put up cash deposits in advance of work and/or

to enter into an escrow arrangement with Plaintiffs or post a corporate bond guaranteeing

performance under the collective bargaining agreements and Trust Agreement, as amended; and

           H.          For an Order, pursuant to Section 209 of ERISA, 29 U.S.C. §1059, requiring

Defendant to maintain records with respect to each employee sufficient to determine the benefits

due or which may become due to such employees; and

           I.          For an Order requiring the Defendant to specifically perform all provisions of the

current and future collective bargaining agreements and Trust Agreement, as amended, in respect

to the reporting and payment of fringe benefit contributions to the Plaintiffs; and

           J.          For judgment against Defendant for costs incurred in this action; and

           K.          For such other relief as the Court may deem appropriate.




                                                     ARNOLD, NEWBOLD, WINTER & JACKSON, P.C.


                                                     /s/ Bradley J. Sollars______________
                                                     Bradley J. Sollars, No. 54931


                                                     /s/ Aaron D. Schuster______________
                                                     Aaron D. Schuster, No. 68672
                                                     1100 Main Street, Ste. 2001
                                                     Kansas City, Missouri 64105
                                                     (816) 421-5788
                                                     FAX (816) 471-5574
                                                     Attorneys for Plaintiffs




{00378662;CILE19-172;MJ }
                                                        8
